Title: To Benjamin Franklin from Robert R. Livingston, 26 November 1781
From: Livingston, Robert R.
To: Franklin, Benjamin


Dear Sir,
Philadelphia 26th November 1781
The Marquis de la Fayette who has obtained leave to revisit his family for the winter does me the honor to be the Bearer of this, and duplicates of two former Letters to you. The degree of Estimation in which he is held here you will collect from the Resolutions relative to him enclosed, so that you may converse freely with him, and I doubt not that he will be able to satisfy your enquiries on many important questions relative to this Country, on which Account, I may confine myself more to general Heads, than I would otherwise do.
As to Intelligence there is little of Importance, the Armies all going into winter Quarters after the late glorious campaign, the Enemy having been defeated on every hand. A party of about six hundred of them which fell upon the western Fronteir of New York were the last that quitted the stage, having been driven off by an inferior number of Militia, with the loss of their Leaders, and many Privates killed, & about fifty, including the wounded, made Prisoners. A body of Troops are detached to the southward to reinforce General Greene, with Orders to attempt Wilmington on their way, which the Enemy occupy with about five hundred Men, and keep a connection with the disaffected Counties in North Carolina.

We have not in a long time heard either from you or Mr. Jay, so that we are much in the dark respecting the probable prospect of a negotiation this Winter, or are rather led to conclude from your silence that the prospect is extremely remote, In which case all your Objects will concenter in preparing for the ensuing Campaign, and directing the operations as far as possible to this Country. The success of the combined operations this summer will give great weight to your Arguments, especially as they are such as would deserve independent of that the most serious Attention. But Sir, you will have a difficult Card to play, to induce France to do what not only our, but her interests, essentially require. Never was there a time in Which Money was more necessary to us than at present. The total abolition of paper, the length of the War, the restricted commerce we carried on for the first five years of it, the arrears of debts, and the slender thread by which public Credit hangs, puts it totally out of our power to make any great exertion without the immediate Supply of money. Taxation will be carried as far as it will go, but this will fall very far short of our wants. The Richest Nations in Europe unable to carry on a war by Taxation only, are compelled to borrow. How then, will it be expected that a nation which has had every difficulty to struggle with, an Enemy in the heart of its Country, and all its considerable Towns at one time or other in their possession, a Superior Navy on its Coasts, and the consequential ruin of its agriculture & commerce, how, I say, can it be expected that such a Nation should find resources within itself for so long and Bloody a War— and yet, in this situation, we are alarmed by advices from you, by representations from the Minister of France, by assurances from every quarter, that we must expect no further assistance in Money. Surely it is not possible that France, after having done so much for us, after having brought us within view of the desired Haven, should oblige us to lose the advantage of all she has done, and yet be assured that the most serious consequences may attend her stoping her hand at this critical time. Public Credit which is growing very fast, will drop to the Ground. The contracts made for the ensuing Campaign must be given up, the Troops who were led to expect pay in Specie, will be dissatisfied, and upon the least Misfortune or failure in supplies, will Show their discontents, recruiting will be checked, and the conclusion of the War upon those advantageous terms, which one vigorous exertion next spring in this Country will secure, be postponed to a later Period, when in fact, all we wish to enable us to accomplish these great Objects is less than one years continuance of the war will cost France. You will therefore shew the necessity of setting our Credit upon a firm Basis, the prospect we have of accomplishing it, from the great confidence in the Integrity and Abillities of the Financier, from the Oeconemy which is introduced into our departments, from the industry which Money excites, and which a fluctuating Medium had distroyed and from the total debility which must attend another Shock to public Credit. You are perfectly acquainted Sir, with the natural resources of the Country, you know the value of our exports, and the security they afford for any debt, that we may Contract, in short, there are a thousand Arguments on this Subject, which will suggest themselves to you, and not one of which will you upon this Occasion omit to urge, since you must be perfectly convinced of its importance in every view, both to France and to us.— The superintendant will write more fully upon this subject, which relates so particularly to his department. I would beg leave to remind you of an other want, which we depend on your Representations, and the good Dispositions of the Court of Versailles to remove.— The Chace seems to be pretty well over here, the Enemy tired of running across the Country have taken to their Borroughs, and the whole business that remains to us, is to take measures for unearthing them next Spring,— in order to this, ships are absolutely necessary.— The situation of New York and Charles Town rendering them untenable against a naval force, and extremely strong against an Attack by land, besides that, success in such an opperation would not be decisive, since after putting us to immense expence of Men and Ammunition of every kind, while they keep the command of the Water, they might change their Position, and be as troublesome as ever.— At any rate the reduction of both these places, from their distance and the dificulty of removing the Men and stores, cannot be effected the same Campaign, without a naval force, and with it, it will be the business of a few Weeks. The advantage to france, independent of her Interests as they stand connected with ours in keeping a great naval Force on this Continent, is obvious.
1st. The expence to which they put the English by oblidging them to maintain an equal force at this distance from home, at four times the cost at which the french Navy may be maintained in this Country, which with proper management need not exceed what they expend even in france.
2dly. The number of Seamen they employ in the transport service, being so many deducted from what might supply their Navy, with the same Expence as if so employed.
3dly. The Protection afforded to the Trade on this Coast, and the prospect of capturing the Enemy’s Victuallers, and the consequent ruin of their Affairs.
4thly. But above the decided advantage it will Afford our combined Operations, and the speedy termination of the War by an advantageous Peace, It is true France may have other Objects which may intervene with these; to this we can say nothing, she must judge for herself, all we can do is to point out what we conceive will be most usefull to her, as well as to us, and submit to her determination.— It would be well however, if we were apprised of it as soon as possible.
If a Negotiation should open this winter, or there should be probable prospect of it, you will do me the favor to give me the earliest advices of it. There are many delicate points on which you would wish to know the sentiments of People on this side the Water, which I will endeavour to acquaint you with.
I should inform you that Congress have discharged the Commission for negotiating a treaty of Commerce with great Britain, and taken that Burthen from Mr. Adams’s shoulders.— That in Compliment to the Marquis de la Fayette, they have made him the Bearer of a Letter to the King of France, which I enclose. That in answer to your favor of the 11th. of June they have passed the enclosed Resolution.
Mr. Morris will write you on this subject, and enable you to discharge the Bills. Should France send a fleet next spring, it would be advantageous to have them unincumbered with such Orders as may prevent their taking advantage of Circumstances.— This has unhapily prevented this Campaign from being absolutely decisive.— But neither this or any other great Object can escape your observation bent as it is upon promoting the happiness of your Country.
In order to enable you to meet the claim of the Tories to the Property that has been Confiscated, I am endeavouring to collect for you, an Accurate Account of the damages wantonly done by the Enemy in this Country, which will at least serve to set against that Claim.— Congress are preparing for an active Campaign, they have directed Eight Millions of Dollars to be raised by Tax. There is not, however, the least Idea that this, or even one half of it will be collected in the time specified. You will not therefore suffer the Court to deceive themselves by hopes of exertion founded on this measure, but urge again, and again the absolute necessity of Supplying money.
I have conversed so freely with the Marquis de la Fayette on the general state of our Politicks, that I would rather refer you to him, than trouble you with a longer Letter on the subject. I cannot however close this without desiring you to enquire whether any intercepted Letters from Mr. Deane to People in this Country have been published in Europe.— Rivington has given us many which are generally believed to be his.— The Marquis will satisfy your enquiries about them.
I am Dr Sir, with sentiments of the highest Respect and Esteem your most Obed Hum Servant
Robt R Livingston
No. 4. DuplicateThe Honorable Benjn. Franklin Esq.
 
Endorsed: No 4 Mr Secy Livingston Nov. 26. 1781 in Cypher
